Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE filed on 01/25/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gemein (7,712,443) in view of Lee et al. (6,502,536).
Regarding claim 35: Gemein discloses a switching rocker arm (figures 1-3) comprising: a one-piece outer arm (2) with a sliding running face for the cams (21); an inner arm  (4) pivotally secured to the outer arm about a pivot axis (12a): a latch (15) slidably disposed in the outer arm and configured to selectively extend in a direction 
Gemein fails to disclose a pair of axles extending outwardly therefrom and a pair of outer rollers mounted to rotate on the respective integrally formed axles on the outer arm.
Lee teaches a pair of axles extending outwardly therefrom a pair of outer rollers mounted to rotate on the respective integrally formed axles on the outer arm.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Gemein by providing the arrangement as taught by Lee for such is an equivalent alternative adaptation that improves performance by changing from sliding to rolling interface as is well known in frictional loss taught by Physics.
Regarding claim 36: Lee discloses the outer rollers are cantilevered relative to the outer arm (46a, 46b).
Regarding claims 37,38: Lee discloses snap rings configured to retain the pair of outer rollers on the respective integrally formed axles on the outer arm wherein bushing is a well-known equivalent thereof (66).

Regarding claim 39,40,50: Gemein as modified above discloses the claimed invention as recited above; and Gemein further discloses when the latch is extended to engage the inner arm, the inner arm and the outer arm are fixed for concurrent rotation; and when the latch is in an unlatched position, the inner arm and the outer arm can rotate relative to each other (figure 1).
Regarding claims 41,53: Gemein as modified above discloses the claimed invention as recited above and Gemein further discloses a biasing member mounted between the inner arm and the outer arm, wherein the biasing member is mounted on a pivot axle for joining the inner arm and the outer arm; biasing the inner arm to a predetermined position (22).
Regarding claim 42: Gemein discloses a pair of biasing members (figure 3).
Regarding claim 44: Lee discloses the integrally formed axles (46a, 46b) are positioned on either side of the inner axle (30).
Regarding claim 45: Gemein discloses a valve end on a first side of the inner axle (9) and the latch on a second side of the inner axle (11).

Regarding claim 47,48: Gemein discloses a socket area for a lash adjuster (12); the socket area is proximal to the latch (figure 1).
Regarding claim 52: Gemein discloses a valve end configured for mounting an engine valve (10) and a lash adjuster end (12) capable of being configured for mounting a lash adjuster, wherein the pivot axle connects the outer arm to the inner arm over the valve end (12a).
Regarding claim 54: Gemein discloses a latch pin positioned at a rear side of the outer arm (15), the latch pin extending inward toward the inner arm, wherein the latch is movable to a latched position to fix the outer arm to the inner arm for concurrent rotation of the inner arm and outer arm (figure 1).
Regarding claim 55: Gemein as modified above discloses the claimed invention as recited above; and Lee further discloses first/second outer arm; first/second cantilevered axle from first/second outer arm, first/second roller on first/second axle (figure 3).
Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746